COURT
OF APPEALS
                  SECOND
DISTRICT OF TEXAS
                           FORT
WORTH
 
 
                                        NO.
2-04-377-CV
 
 
SHERRIE TAYLOR                                                                APPELLANT
 
                                                   V.
 
JP MORGAN CHASE BANK                                                      APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Sherrie Taylor=s brief was originally due on March 16, 2005.  On March 21, 2005, we granted her motion for
an extension of time to file her appellate brief, extending the deadline to May
16, 2005.  On June 6, 2005, we granted
her second motion for an extension of time to file the brief, extending the
deadline to July 15, 2005.  We also
stated in that order that no further extensions would be granted.  On August 22, 2005, Appellant filed an amended
third motion for an extension of time to file her brief.  We denied that motion on August 24,
2005.  On August 29, 2005, we notified
Appellant that her brief had not been filed as required by rule 38.6(a).[2]  We stated that we could dismiss her appeal
for want of prosecution unless she or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.[3]  Appellant filed a response, but it does not
reasonably explain her failure to timely file a brief.
Accordingly, because
Appellant=s brief has
not been filed, we dismiss this appeal for want of prosecution.[4]
 
PER CURIAM
PANEL D:   DAUPHINOT,
HOLMAN, and GARDNER, JJ.
DELIVERED: 
September 29, 2005
 




[1]See Tex. R. App. P. 47.4.


[2]See TEX. R.
APP. P. 38.6(a).


[3]See TEX. R.
APP. P. 38.8(a)(1).


[4]See TEX. R.
APP. P. 38.8(a)(1), 42.3(b).